Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00214-CR

                                     Jose HERNANDEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR6911
                        Honorable Andrew Carruthers, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, appellant’s request to dismiss this
appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED April 17, 2013.


                                                _________________________________
                                                Catherine Stone, Chief Justice